DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed May 24, 2022 has been entered. No new matter has been added.

Allowable Subject Matter
Claims 8 – 12, 14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or teach in combination a method for transferring heat energy in a vehicle comprising: passing a fluid through a high heat-generating component of a vehicle to allow heat energy to be transferred from the high heat-generating component to the fluid to provide a heated fluid; directing the heated fluid to an air compressor assembly of the vehicle; passing the heated fluid through an oil reservoir of the air compressor assembly, wherein the oil reservoir has a heat exchanger submerged in the oil to absorb heat energy from the heated fluid to the air compressor assembly to provide a cooled fluid; and directing the cooled fluid from the air compressor assembly to the high heat-generating component to return the cooled fluid back to the high heat-generating component.  The closest prior art references, such as those cited in the pertinent prior art references, teach various elements of the claimed invention but none teach the specific limitation requiring the air compressor to exchange heat with an exchanger submerged in oil. No other reference cures this deficiency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747